 Case 20-21135-jrs          Doc 9      Filed 08/24/20 Entered 08/24/20 14:43:05                   Desc Main
                                        Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION
_____________________________________________________________________________________

In re:
         BRAMLETT MECHANICAL COMPANY, INC.                            Case No. 20-21135-jrs

                          Debtor.                   Chapter 11
_____________________________________________________________________________________

               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
_____________________________________________________________________________________

        PLEASE TAKE NOTICE that Truist Bank, successor-by-merger to SunTrust Bank (“Truist”)
hereby requests as provided in 11 U.S.C. §§101(1) and 342 and Bankruptcy Rules 2002 and 9007, that all
notices given or required to be given and all papers served or required to be served in this case be given to
and sent to the following:

                 Ashley A. Edwards
                 Parker Poe Adams & Bernstein LLP
                 620 South Tryon Street, Suite 800
                 Charlotte, North Carolina 28202
                 Telephone: (704) 372-9000

        PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the notices
and papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,
orders and notices of any petition, pleading, complaint, conference, hearing, application, motion, request,
or demand, whether formal or informal, written or oral, or transmitted or conveyed by mail, electronic
mail, delivery, telephone, telegraph, telex, telecopy, or otherwise in this case.

         PLEASE TAKE FURTHER NOTICE that review neither this Notice of Appearance or
Request for Service nor any subsequent appearance, pleading, claim or suit, is intended to waive and
should not be construed as a waiver of Truist’s (i) right to have final orders in noncore matters entered
only after de novo or trial by a District Court, (ii) right to trial by jury in any proceeding or trial so triable
herein or in any case, controversy, or proceeding relating hereto, (iii) right to have the reference
withdrawn by the District Court in any matter subject to mandatory or discretionary withdrawal, or (iv)
rights, claims, actions, defenses, setoffs or recoupments to which Truist is or may be entitled to under
agreements, in law, in equity, or otherwise, all of which rights, claims, actions, defenses, setoffs or
recoupments Truist expressly reserves. Further, this Notice of Appearance constitutes a special
appearance and is not to be deemed a consent to or waiver of the right to challenge jurisdiction of any
court including, without limitation, the United States Bankruptcy Court for the Northern District of
Georgia, all of which rights are reserved without prejudice.

         This the 24th day of August, 2020.


                                                             /s/ Ashley A. Edwards
                                                             Ashley A. Edwards (GA Bar No. 169200)
                                                             Parker Poe Adams & Bernstein LLP
                                                             620 South Tryon Street, Suite 800
                                                             Charlotte, North Carolina 28202
                                                             Telephone: (704) 372-9000
                                                             Attorney for Truist Bank

PPAB 5803351v1
 Case 20-21135-jrs       Doc 9     Filed 08/24/20 Entered 08/24/20 14:43:05     Desc Main
                                    Document     Page 2 of 2



                                   CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing NOTICE OF APPEARANCE AND
REQUEST FOR SERVICE with the Clerk of the Court using the CM/ECF system which will send
electronic notification of such filing to the following:

Jonathan D. Clements                            David S. Weidenbaum
Kelley & Clements                               Office of the U.S. Trustee
P.O. Box 2758                                   362 Richard B. Russell Bldg.
Gainesville, GA 30503                           75 Ted Turner Drive, SW
                                                Atlanta, GA 30303

Cameron M. McCord
Chapter 11 Subchapter V Trustee
Jones & Walden LLC
699 Piedmont Ave NE
Atlanta, GA 30308


       This the 24th day of August, 2020.


                                                  /s/ Ashley A. Edwards
                                                  Ashley A. Edwards (GA Bar No. 169200)
                                                  Parker Poe Adams & Bernstein LLP
                                                  620 South Tryon Street, Suite 800
                                                  Charlotte, North Carolina 28202
                                                  Telephone: (704) 372-9000
                                                  Attorney for Truist Bank




PPAB 5803351v1
